Case 1:20-cv-24180-RNS Document 57 Entered on FLSD Docket 04/09/2021 Page 1 of 15




                            United States District Court
                                      for the
                            Southern District of Florida

   Biscayne Bay Brewing Company,      )
   LLC, Plaintiff,                    )
                                      )
   v.                                 ) Civil Action No. 20-24180-Civ-Scola
                                      )
   La Tropical Holdings, B.V., and    )
   others, Defendants.                )
                           Order on Motion to Dismiss
        This matter is before the Court upon the Defendants’ motion to dismiss
  the Plaintiff’s second amended complaint. For the reasons set forth below, the
  Court denies the Defendants’ motion. (ECF No. 48.)

     1. Background
          The Plaintiff, Biscayne Bay Brewing Company, LLC (“BBBC”), brings this
  declaratory judgment action asking the Court to find that it has not infringed
  on trademarks owned by the Defendants. The Plaintiff also brings causes of
  action for tortious interference, deceptive and unfair trade practices, and unfair
  competition.
          The Defendants are all subsidiaries of the Heineken beer company,
  which is based in the Netherlands. The Plaintiff names as Defendants in its
  complaint La Tropical Holdings, B.V., a Dutch company (“La Tropical
  Holdings”); Cerveceria La Tropical USA LLC, a Florida company (“La Tropical
  USA”); Heineken USA Inc., a New York company (“Heineken USA”); and The
  Lagunitas Brewing Company, a California Company (“Lagunitas”). The Plaintiff
  alleges that Lagunitas licenses certain trademarks at issue in this dispute from
  La Tropical Holdings and that Lagunitas, in turn, wholly owns La Tropical USA,
  which is a licensee or sublicensee of the trademarks at issue. (ECF No. 42 at
  ¶¶12- 13.) The Plaintiff also states that Lagunitas and Heineken USA have
  authority, in whole or in part, over La Tropical USA and La Tropical Holdings.
  (Id. at ¶ 17.)
          BBBC is a craft brewery that was founded in Miami, Florida in 2012.
  Beginning in 2017, BBBC began developing a Miami-inspired Indian Pale Ale
  (“IPA”) featuring tropical fruit aromas, and in February 2018, BBBC decided to
  call its IPA, Tropical Bay IPA. (Id. at ¶¶ 32-33.) After debuting in March 2018,
  Tropical Bay IPA has become BBBC’s fastest-selling beer, expected to drive
  approximately $1.7 million in revenue through 2025. (Id. at 37.)
Case 1:20-cv-24180-RNS Document 57 Entered on FLSD Docket 04/09/2021 Page 2 of 15




         According to the Plaintiff, the Defendant La Tropical Holdings purports to
  the be the owner of intellectual property rights to an “old-world Cuban pilsner
  style beer named ‘La Tropical,’ which has never been widely or consistently
  distributed in the United States.” (Id. at ¶ 39.) This beer was initially produced
  in Cuba beginning in 1888 and after it was seized by the Castro regime, fell
  into decline and completely ceased production in 2008. (Id. at ¶ 40.) The La
  Tropical trademark became the property of La Tropical Holdings in 2017. (Id. at
  ¶ 43.) The Plaintiff alleges that La Tropical beer was last available in the United
  States on May 22, 2016. (Id. at ¶ 45.)
         In its complaint, the Plaintiff states that on February 3, 2020, an agent
  for the Defendants, Michael Weintraub, contacted BBBC’s founder demanding
  information relating to the production and canning volumes for Tropical Bay
  IPA, alleging BBBC’s IPA infringed on the Defendants’ ownership of the word
  “tropical” for any use in connection with beer production. (Id. at 49.) Later, on
  May 27, 2020, La Tropical Holdings, through counsel, sent a letter to BBBC
  demanding that BBBC abandon its use of the Tropical Bay IPA trademark on
  the basis it constituted trademark infringement and false designation of origin
  under the Lanham Act, in addition to violating Florida law. (Id. at 51.) La
  Tropical Holdings warned the Plaintiff that its failure to abandon its use of its
  trademark would result in the Defendants initiating formal proceedings against
  BBBC. In its letter, La Tropical Holdings informed BBBC that Heineken
  purchased La Tropical in 2017, and since then, La Tropical Holdings has made
  substantial investments in the brand, including by purchasing real estate for
  and developing a full-service brewery and tap room that was to open in Miami’s
  Wynwood neighborhood in the fall of 2020. (Id. at ¶ 52; see also ECF No. 42-2.)
  BBBC informed La Tropical Holdings, by letter from its own counsel, of its
  disagreement with La Tropical Holdings contentions. (Id. at ¶ 54; see also ECF
  No. 42-3.)
         On February 8, 2020, after receiving La Tropical Holdings’s letter, BBBC
  filed with the United States Patent and Trademark Office (“USPTO”) to cover the
  mark Tropical Bay IPA, in connection with beer. (Id. at ¶ 38.) The application
  was approved for publication on June 3, 2020 and was published for
  opposition on June 23, 2020. (Id.) On July 22, 2020, La Tropical Holdings filed
  with the USPTO to oppose the registration of the Tropical Bay IPA mark. (Id. at
  ¶ 55.) Ultimately, the USPTO, after examining the Plaintiff’s and the
  Defendants’ marks, concluded there was no likelihood of confusion between the
  Tropical Bay IPA and La Tropical registrations. (Id. at ¶ 60.)
         As a backdrop to the parties’ trademark dispute, the Plaintiff alleges that
  the Defendants have unlawfully interfered with BBBC’s relationship with Inter
  Miami, Miami’s new professional Major League Soccer, LLC (“MLS”) team. (Id.
Case 1:20-cv-24180-RNS Document 57 Entered on FLSD Docket 04/09/2021 Page 3 of 15




  at ¶¶ 3, 62.) In support of this allegation, the Plaintiff states that on January
  23, 2020, the Plaintiff and Inter Miami agreed to jointly market BBBC beer,
  including a pilsner developed by BBBC which would bear Inter Miami’s logo, at
  the Lockhart Stadium in Fort Lauderdale, Florida and retail and food service
  outlets wherever BBBC beer is sold. (Id. at ¶ 64.) To memorialize this
  agreement, on February 18, 2020, BBBC and Inter Miami entered into a
  sponsorship agreement, and on February 27, 2020, MLS approved the
  agreement between BBBC and Inter Miami, which was to have a term through
  December 31, 2020. (Id. at ¶ 65.) Inter Miami and BBBC worked to bring the
  “Inter Miami Pilsner” to life and on February 28, 2020, Inter Miami announced
  BBBC as the “official craft beer sponsor for Inter Miami” with Inter Miami
  selling BBBC beers such as its Miami Pale Ale, Tropical Bay IPA, and Inter
  Miami Pilsner at Inter Miami’s stadium in Fort Lauderdale. (Id. at ¶¶ 67-70.)
          While BBBC developed its relationship with Inter Miami, BBBC and
  counsel for La Tropical Holdings continued to try and resolve the parties’
  trademark dispute. (Id. at ¶ 75.) After Inter Miami purchased and served
  BBBC’s beer, in March 2020, less than a month after BBBC and Inter Miami
  entered into their agreement, Inter Miami informed BBBC that an “issue” had
  arisen with BBBC’s sponsorship and BBBC was directed to deal with
  executives from the MLS to resolve these “issues.” (Id. at ¶ 76.) This about face
  came after Inter Miami informed the Plaintiff of its satisfaction with the parties’
  relationship and its belief that BBBC and Inter Miami would have a long and
  productive relationship. (Id. at ¶ 85.) The MLS executives informed BBBC that
  its deal with Inter Miami ran afoul of “certain exclusives owed by MLS to
  Heineken” pursuant to which Heineken USA and MLS had entered into an
  agreement whereby MLS would promote Heineken as the Official Beer of MLS.
  (Id. at ¶¶ 75-76.) BBBC inquired with MLS and Inter Miami as to the “issues”
  that had arisen through August 2020, but claims they were stonewalled by
  these two entities. (Id. at ¶ 79.)
          Concurrent with this dispute, the Plaintiff claims that Defendants’
  agents, such as Matthew Weintraub who is “Head Brewer & Brewery
  Operations Manager” for La Tropical USA, bragged that the Defendants were
  taking actions to destroy BBBC’s sponsorship with Inter Miami and BBBC’s
  Tropical Bay IPA trademark. (Id. at ¶ 80.) BBBC claims it tried to find
  constructive paths for collaboration with the Defendants, but the Defendants,
  through their agents, continued to state that the Defendants were working to
  harm BBBC’s beers, such as the Tropical Bay IPA and Inter Miami Pilsner.
  BBBC states that Inter Miami’s pivot from expressing excitement at the
  relationship between the two entities to one of strained relations was a direct
  result of the Defendants’ efforts, ultimately resulting in Inter Miami demanding
Case 1:20-cv-24180-RNS Document 57 Entered on FLSD Docket 04/09/2021 Page 4 of 15




  BBBC enter into a Termination and Release Agreement. (Id. at ¶¶ 85-86.)
  Despite their prior agreement, Inter Miami and MLS have informed the Plaintiff
  that they can no longer perform under their sponsorship agreement and have
  made no further purchases of BBBC’s beer. (Id. at ¶¶ 90-91.)

     2. Legal Standard

           A. Rule 12(b)(2)
         Federal Rule of Civil Procedure 12(b)(2) governs motions to dismiss for lack
  of personal jurisdiction. A district court must apply a two-part analysis to
  determine whether it has personal jurisdiction over a non-resident defendant.
  Sculptchair, Inc. v. Century Arts Ltd., 94 F.3d 623, 626 (11th Cir. 1996). First, a
  district court must determine whether the applicable state’s long-arm statute
  provides a basis for personal jurisdiction. Id. If so, then the district court turns
  to whether sufficient minimum contacts exist between the defendant and the
  forum state “so as to satisfy traditional notions of fair play and substantial
  justice under the Due Process Clause of the Fourteenth Amendment.” Id.
  (internal quotation marks and citations omitted).
         Where a plaintiff meets its initial burden to make out a prima facie case
  for a court’s exercise of personal jurisdiction over a defendant by providing
  sufficient evidence in the complaint to withstand a motion for to dismiss,
  courts may then consider affidavits, documents, or other testimony provided by
  the defendant challenging the allegations supporting personal jurisdiction.
  Stubbs v. Wyndham Nassau Resort and Crystal Palace Casino, 447 F.3d 1357,
  1360 (11th Cir. 2006); see also Internet Solutions Corp. v. Marshall, 557 F.3d
  1293, 1295 (11th Cir. 2009). Should a defendant provide such material, the
  burden then shifts back to the plaintiff to produce evidence supporting
  personal jurisdiction. Stubbs, 447 F.3d at 1360. All reasonable inferences must
  be construed in favor of the plaintiff. Id.

           B. Rule 12(b)(6)
          When considering a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), the Court must accept all of the complaint’s allegations as
  true, construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A pleading need only contain
  “a short and plain statement of the claim showing that the pleader is entitled to
  relief.” Fed. R. Civ. P. 8(a)(2). “[T]he pleading standard Rule 8 announces does
  not require detailed factual allegations, but it demands more than an
  unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.
  Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted). A plaintiff must articulate
Case 1:20-cv-24180-RNS Document 57 Entered on FLSD Docket 04/09/2021 Page 5 of 15




  “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
  Corp. v. Twombly, 550 U.S. 544, 570 (2007).
         “A claim has facial plausibility when the plaintiff pleads factual content
  that allows the court to draw the reasonable inference that the defendant is
  liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility
  standard is not akin to a ‘probability requirement,’ but it asks for more than a
  sheer possibility that a defendant has acted unlawfully.” Id. “Threadbare
  recitals of the elements of a cause of action, supported by mere conclusory
  statements, do not suffice.” Id. Thus, a pleading that offers mere “labels and
  conclusions” or “a formulaic recitation of the elements of a cause of action” will
  not survive dismissal. See Twombly, 550 U.S. at 555. “Rule 8 marks a notable
  and generous departure from the hyper-technical, code-pleading regime of a
  prior era, but it does not unlock the doors of discovery for a plaintiff armed
  with nothing more than conclusions.” Iqbal, 556 U.S. at 679.
         Yet, where the allegations “possess enough heft” to suggest a plausible
  entitlement to relief, the case may proceed. See Twombly, 550 U.S. at 557.
  “[T]he standard ‘simply calls for enough fact to raise a reasonable expectation
  that discovery will reveal evidence’ of the required element.” Rivell v. Private
  Health Care Sys., Inc., 520 F.3d 1308, 1309 (11th Cir. 2008). “And, of course, a
  well-pleaded complaint may proceed even if it strikes a savvy judge that actual
  proof of those facts is improbable, and ‘that a recovery is very remote and
  unlikely.’” Twombly, 550 U.S. at 556.

     3. Analysis

           A. Personal Jurisdiction Over La Tropical Holdings

         To determine whether a plaintiff has adequately alleged personal
  jurisdiction over a foreign defendant, the Court first asks whether there is
  jurisdiction under Florida’s long-arm statute and next determines whether the
  exercise of jurisdiction comports with the Due Process Clause of the
  Fourteenth Amendment. Waite v. All Acquisition Corp., 901 F.3d 1307, 1312
  (11th Cir. 2018). Florida’s long-arm statute provides two means for subjecting
  a foreign defendant to the jurisdiction of Florida courts: 1) “a defendant is
  subject to specific personal jurisdiction—that is, jurisdiction over suits that
  arise out of or related to a defendant’s contacts with Florida—for conduct
  specifically enumerated in the statute”; and 2) “a defendant is subject to
  general personal jurisdiction—that is, jurisdiction over any claims against a
  defendant, whether or not they involve the defendant’s activities in Florida—if
  the defendant engages in substantial and not isolated activity in Florida.” Id.
Case 1:20-cv-24180-RNS Document 57 Entered on FLSD Docket 04/09/2021 Page 6 of 15




  (internal quotations omitted) (emphasis in original) (discussing Fla. Stat. §
  48.193). Under either form of personal jurisdiction, the defendant must have
  “‘certain minimum contacts with [the state] such that the maintenance of the
  suit does not offend traditional notions of fair play and substantial justice.’” Id.
  (citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). This latter
  inquiry focuses on the defendant’s contacts with the state, and not the
  “random, fortuitous, or attenuated” contacts it has by interacting with other
  persons affiliated with the state. Walden v. Fiore, 571 U.S. 277, 284 (2014).
  Here, the Defendants argue that the Court lacks either form of personal
  jurisdiction over the Defendant La Tropical Holdings.

                 (1) General Personal Jurisdiction
         The Court turns first to the Defendants’ argument that the Court lacks
  general personal jurisdiction over La Tropical Holdings. The Court agrees with
  the Defendants that the Plaintiff has failed to state that La Tropical Holdings is
  subject to the Court’s general jurisdiction. Under Florida’s long-arm statute,
  general jurisdiction “extends to the limits on personal jurisdiction imposed by
  the Due Process Clause of the Fourteenth Amendment.” Fraser v. Smith, 594
  F.3d 842, 846 (11th Cir. 2010) (discussing Florida law). Thus, determining
  whether general personal jurisdiction is proper is a one-step inquiry which
  requires courts to determine whether the exercise of jurisdiction over a
  defendant would exceed constitutional bounds. Id.
         A court may assert general jurisdiction over foreign defendants,
  consistent with the Due Process Clause, when their “‘affiliations with the state
  are so continuous and systematic as to render them essentially at home in the
  forum State.” Waite, 901 F.3d at 1317 (quoting Goodyear Dunlop Tire
  Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (internal quotations
  omitted)). The Supreme Court explained in Daimler AG v. Bauman, that only a
  “limited set of affiliations with a forum” will render a defendant “essentially at
  home”—a corporate defendant is paradigmatically at home in the place where it
  is incorporated and where it has its principal place of business. 571 U.S. 117,
  137 (2014). Outside of these paradigmatic circumstances, a corporate
  defendant will be considered at home in the “exceptional case” where it has
  operations that are “so substantial and of such a nature as to render the
  corporation at home in that state.” Waite, 901 F.3d at 1317 (discussing BNSF
  Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017)). The Eleventh Circuit explained
  a corporate defendant may only be subject to general jurisdiction in Florida if
  its corporate activities “closely approximate the activities that ordinarily
  characterize a corporation’s place of incorporation or principal place of
  business.” Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201, 1205 (11th Cir.
Case 1:20-cv-24180-RNS Document 57 Entered on FLSD Docket 04/09/2021 Page 7 of 15




  2015). The Plaintiff, simply put, failed to satisfy this exacting standard with
  respect to the Defendant La Tropical Holdings, a Dutch corporation.

                (2) Specific Personal Jurisdiction
          The Court’s inquiry, then, focuses on whether the Plaintiff has
  adequately alleged specific personal jurisdiction over Defendant, La Tropical
  Holdings in its complaint. To determine whether the exercise of specific
  jurisdiction is proper, the Court first asks whether the defendant has engaged
  in conduct within the ambit of Florida’s long-arm statute. If the long-arm
  statute applies, the Court then applies a three-part test to determine if the
  exercise of jurisdiction comports with the Due Process Clause of the
  Fourteenth Amendment, asking: 1) whether the plaintiff has established that
  its claims arise out of or relate to at least one of the defendant’s contacts with
  the forum; 2) whether the a plaintiff has demonstrated that the defendant
  purposefully availed itself of the jurisdiction; and 3) where the plaintiff has
  succeeded under prong one and two, whether exercise of specific jurisdiction
  would violate notions of fair play and substantial justice. Waite, 901 F.3d at
  1312-13.
          Upon review of the allegations in the complaint, the Court finds that the
  Plaintiff has adequately alleged specific jurisdiction over the Defendant, La
  Tropical Holdings. As an attachment to their complaint, the Plaintiff provides
  correspondence they had with David Donahue of the law firm Fross Zelnic
  Lehman & Zissu, P.C. who, at the time of the correspondence, represented La
  Tropical Holdings B.V. (ECF No. 42-2.) In the letter, La Tropical Holdings’s
  counsel states, “[w]e represent La Tropical Holdings B.V., owner of the rights in
  the TROPICAL and LA TROPICAL marks for beer” and notes that since
  Heineken purchased the La Tropical brand in 2017, La Tropical Holdings “has
  made a substantial investment in the brand, including by purchasing real state
  [sic] for and developing a full-service brewery and tap room in the Wynwood
  section of Miami, Florida” which “is scheduled to open in fall 2020.” (Id.)
          Based on this letter, the Court finds that the Plaintiff has adequately
  alleged that the Defendant is “operating, conducting, engaging in, or carrying
  on a business or business venture in this state” and therefore has satisfied the
  Florida long-arm statute. Fla. Stat. 48.193(1)(a)(1). As the Florida long-arm
  statute applies, the Court must next determine whether the exercise of specific
  personal jurisdiction over La Tropical Holdings comports with the Fourteenth
  Amendment’s Due Process Clause. Based on the allegations in the complaint,
  again, the Court finds it does. Specifically, the Plaintiff has adequately alleged
  that its claims arise out of La Tropical Holdings’s contacts with Florida relating
  to its ownership of the TROPICAL and LA TROPICAL marks and development of
Case 1:20-cv-24180-RNS Document 57 Entered on FLSD Docket 04/09/2021 Page 8 of 15




  a full-service brewery in Miami, that the Defendant is purposefully availing
  itself of the jurisdiction by engaging in business here, and finally that its
  contacts with Florida are not random or fortuitous, but are in fact directed at
  the state.
          As the Plaintiff has set forth a prima facie case of jurisdiction, the
  Defendant may attempt to defeat jurisdiction by providing affidavits,
  documents, or other testimony in an effort to challenge the allegations
  supporting such a finding. Wyndham, 447 F.3d at 1360. Here, the Defendant
  provides two such affidavits. The first declaration is from Bauke Appel (the
  “Appel Declaration”), an employee of the Heineken Group, who states that
  Heineken International B.V., a Dutch entity, wholly-owns La Tropical Holdings.
  (ECF No. 48-1, at 3.) He adds that Heineken International B.V. also wholly-
  owns Heineken U.S. Holdings, Inc., which in turn wholly-owns Lagunitas
  Brewing Company, which in turn wholly-owns La Tropical USA. (Id.) The Appel
  Declaration goes on to state that La Tropical Holdings “owns the ‘La Tropical’
  mark and name, which it licenses to the Lagunitas Brewing Company, which
  plans to open and operate a brewery named Cerveceria La Tropical Brewery in
  Miami in 2021.” (Id. at 5.) Aside from owning the TROPICAL and LA TROPICAL
  marks, the Appel Declaration avers that La Tropical is not engaged in the
  development or operation of La Tropical USA, does not own or produce La
  Tropical USA beer, and has never applied for or been granted a license to
  conduct business in Florida. (Id. at 5-7.) The Appel Declaration also addresses
  the cease and desist letter mentioned above, stating “[n]otwithstanding the
  language of the Cease and Desist Letter, La Tropical [Holdings] is not the entity
  that is opening the [La Tropical USA] brewery” which will instead be “located on
  land owned by [La Tropical USA] and . . . operated by the Lagunitas Brewing
  Company.” (Id. at 7.) The second declaration, provided by Manuel Portuondo
  (the “Portuondo Declaration”) summarily states that he is a manager of La
  Tropical USA, he is not an agent of La Tropical Holdings, and can make
  decisions without the input of La Tropical Holdings. (ECF No. 48-2, at 2.)
          Where a defendant submits affidavits contradicting a plaintiff’s
  assertions, the burden traditionally shifts back to the plaintiff to produce
  evidence supporting jurisdiction, unless the affidavits provided by the
  defendant are conclusory. Meier ex rel. Meier v. Sun Intern. Hotels, Ltd., 288
  F.3d 1264, 1269 (11th Cir. 2002). Where a plaintiff’s complaint and evidence
  conflict with the defendant’s affidavits, the Court must construe all reasonable
  inferences in favor of the plaintiff. Id. Upon review of the Plaintiff’s complaint
  and evidence submitted in support of the Court exercising specific personal
  jurisdiction over the Defendant La Tropical Holdings, the Court finds that the
  Plaintiff’s complaint and evidence are in conflict with the declarations
Case 1:20-cv-24180-RNS Document 57 Entered on FLSD Docket 04/09/2021 Page 9 of 15




  submitted by the Defendants in an attempt to defeat jurisdiction. Here, the
  Court finds persuasive that one of the pieces of evidence submitted by the
  Plaintiff is a letter, written by counsel for La Tropical Holdings, which directly
  contradicts the assertions set forth in the Appel Declaration. Given the
  existence of this contemporaneous correspondence written by La Tropical
  Holding’s counsel, the Court finds it reasonable to infer, as the Court must at
  this stage, that La Tropical Holdings, which owns the marks at issue is
  engaged in business in Florida as its marks are being utilized by the
  Defendants for the development of La Tropical beer. See id. at 1275 (“Because
  the court must, for the purposes of jurisdiction, construe all reasonable
  evidentiary conflicts in favor of the Plaintiffs, the Court concludes that Plaintiffs
  submitted sufficient evidence to contradict the Defendants’ affidavits.”); see
  also Spearmint Rhino Cos. Worldwide, Inc. v. D.B.D. Mgmt., Inc., 367 F. Supp.
  2d 1362, 1364-65 (S.D. Fla. 2005). Therefore, at this stage, the Court finds
  that the exercise of specific personal jurisdiction over the Defendant La
  Tropical Holdings is justified both under the Florida long-arm statute and the
  United States Constitution.
         The Court therefore denies the Defendants’ motion to dismiss the
  Defendant La Tropical Holdings from this lawsuit for want of personal
  jurisdiction.

           B. Counts I, II, and III Against Lagunitas and La Tropical USA

         The Defendants next argue that the Court must dismiss the Plaintiff’s
  declaratory judgment claims, Counts I-III, against Lagunitas and La Tropical
  USA because the Plaintiff has failed to show the existence of an actual case or
  controversy between the Plaintiff and each of Lagunitas and La Tropical USA.
  The Defendants argue that while Lagunitas and La Tropical USA “would have
  standing to bring a trademark enforcement action as a plaintiff . . . neither of
  them has ever done so . . . and BBBC cites no case holding that a trademark
  licensee that has not even threatened an infringement claims is an appropriate
  defendant in an action seeking a determination of ‘non-infringement’ or
  abandonment of a trademark.” (ECF No. 53, at 10 (emphasis in original).)
         Conversely, the Plaintiff argues that Lagunitas and La Tropical USA are
  proper Defendants to the declaratory judgment counts because Lagunitas
  licenses the marks in question from La Tropical Holdings and La Tropical USA
  is a “purported licensee (or sublicensee through Lagunitas)” of La Tropical
  Holdings’s marks. (ECF No. 51, at 14 (quoting ECF No. 42, at ¶¶ 12-13).) In
  support of its allegations, the Plaintiff cites Geltech Solutions, Inc. v. Marteal,
  Ltd., No. 09-81027-Civ, 2010 WL 1791423 (S.D. Fla. May 5, 2010) (Marra, J.).
Case 1:20-cv-24180-RNS Document 57 Entered on FLSD Docket 04/09/2021 Page 10 of 15




   In Geltech, the licensee defendants, as here, argued because they were merely
   licensees and not the owners of the marks, that there was no case or
   controversy between the parties. Id. at *1. The licensee defendants also argued
   that the fact they “never threatened litigation or took any other affirmative
   action against” the plaintiff meant the court was without jurisdiction. Id. The
   court ultimately held that, while some “affirmative act on the party of the
   declaratory judgment defendant is generally necessary . . . there is no
   requirement that the defendant actually be able to sue the plaintiff at the time
   of the complaint.” Id. at *3. Rather, where a declaratory judgment defendant
   has “shown a ‘preparedness and willingness’ to enforce its rights” there may
   exist a sufficient predicate controversy between the parties. Id.
          Here, the Defendants’ briefing which argues that neither Lagunitas nor
   La Tropical USA have asserted any claim with respect to the marks in question
   against BBBC is undermined by the Defendants’ own declaration submitted in
   support of its motion to dismiss. The Appel Declaration states that “[o]n May
   27, 2020, La Tropical, Lagunitas, Heineken USA Inc., and [La Tropical USA’s]
   counsel sent a cease and desist letter to counsel for BBBC . . . request[ing] that
   BBBC cease the use of its purported trademark.” (ECF No. 4801, at ¶¶ 49-50.)
   The Appel Declaration therefore states that Lagunitas and La Tropical USA,
   through its counsel, threatened BBBC with a cease and desist letter
   demanding that BBBC stop using its Tropical Bay IPA mark arguing it “‘will
   inevitably cause consumers to confuse [BBBC’s] beer with our client’s.” (ECF
   No. 48-1, at 7.) Certainly, this evidences a willingness and preparedness by
   Lagunitas and La Tropical USA to enforce its rights, making them proper
   parties to the Plaintiff’s declaratory judgment counts.
          The Court therefore denies the Defendants’ request that the Court
   dismiss Lagunitas and La Tropical USA from Counts I-III of the complaint.

            C. Count IV, Tortious Interference

          The Defendants next argue that BBBC fails to state a claim for tortious
   interference and therefore Count IV of the complaint must be dismissed. Under
   Florida law, the elements for a claim of “tortious interference with a contract or
   business relationship are: (1) the existence of a business relationship, not
   necessarily evidenced by an enforceable contract, under which the plaintiff has
   legal rights; (2) the defendant’s knowledge of the relationship; (3) an intentional
   and unjustified interference with the relationship by the defendant; and
   (4) damage to the plaintiff as a result of the interference.” Palm Springs Mile
   Associates, Ltd. v. T-Mobile USA, Inc., No. 20-22481-Civ, 2020 WL 7711687, at
   *3 (S.D. Fla. Dec. 29, 2020) (Scola, J.). The Defendants argue that the Plaintiff
Case 1:20-cv-24180-RNS Document 57 Entered on FLSD Docket 04/09/2021 Page 11 of 15




   cannot prove the third element of a claim for tortious interference. (ECF No. 53,
   at 11.) The Plaintiff responds that its allegations are sufficient to overcome the
   Defendants’ arguments as the Plaintiff’s complaint alleges a contract between
   BBBC and Inter Miami was “scuttled” due to improper pressure by the
   Defendants, including actions taken by the Defendants in violation of statutory
   and common law unfair competition and trade practices. (ECF No. 51, at 16-
   17.) The Plaintiff argues, and the Defendants concede, that illegal conduct is an
   unjustified method of interference. (ECF No. 48, at 12.)
          Upon review of the complaint, the Court agrees that the Plaintiff has
   stated a claim for tortious interference. Indeed, the Plaintiff alleges the
   existence of a business relationship between it and Inter Miami (ECF No. 42, at
   ¶ 127) which the defendant had knowledge of and interfered with, which
   ultimately caused damage to the Plaintiff. For instance, the Plaintiff states that
   Michael Weintraub, an individual “who held himself out as an agent or
   employee of the Heineken Group and its subsidiary/affiliates in Miami” (ECF
   No. 42, at ¶ 49) and who markets himself as “Head Brewer & Brewery
   Operations Manager” at La Tropical USA “bragged at a local beer industry event
   at the Tripping Animals Brewery in Doral, Florida that Heineken Group was
   working to eliminate Biscayne Bay’s Tropical Bay IPA and Inter Miami Pilsner
   brand products, as part of a scheme to harm Biscayne Bay.” (ECF No. 42, at ¶¶
   80, 83.) This specific anecdote seems to indicate that the Defendants were
   aware of the Plaintiff’s business relationship with Inter Miami, and took actions
   to interfere with that relationship, causing harm to the Plaintiff. The final
   question, however, is whether this interference was unjustified.
          Whether a defendant acted with intentional and unjustified interference
   with a business relationship requires the plaintiff to allege that the defendant
   acted without justification, which is a fact-intensive inquiry requiring “an
   examination of the defendant’s conduct, motive, and the interests it sought to
   advance.” Duty Free Ams. v. Estee Lauder Cos., Inc., 797 F.3d 1248, 1280 (11th
   Cir. 2015). Determining whether interference is justified “requires a
   commonsense consideration of whether the conduct was sanctioned by the
   rules of the game and what is right and just under the circumstances.” Bluesky
   Greenland Envtl. Sols., LLC v. 21st Century Planet Fund, LLC, 985 F. Supp. 2d
   1356, 1367 (S.D. Fla. 2013) (Hurley, J.) (internal quotations omitted). Here,
   the Plaintiff alleges that the Defendants’ actions were in violation of the Federal
   Alcohol Administration Act of 1935, 27 U.S.C. § 201, et seq., as well as similar
   Florida laws. In support of their claim, the Plaintiff states that Heineken USA,
   Lagunitas, and La Tropical USA, through direct or indirect agreements,
   unlawfully caused MLS or Inter Miami to purchase Heineken products to the
   exclusion of the Plaintiff’s products. (ECF No. 42, at ¶¶ 93-95, 101.) As the
Case 1:20-cv-24180-RNS Document 57 Entered on FLSD Docket 04/09/2021 Page 12 of 15




   Plaintiff alleges the Defendants’ actions interfering with its relationship with
   Inter Miami violated various state and federal laws, the Court finds that the
   Plaintiff has adequately alleged, at this stage of the litigation, unjustified
   interference sufficient to state a claim for tortious interference.
           Finally, the Defendants claim that even if the Plaintiff can plead a prima
   facie case for tortious interference, dismissal of Count IV is nonetheless
   warranted as the Defendants’ have a “privilege of interference.” Duty Free, 797
   F.3d at 1280. The “general rules is that an action for tortious interference will
   not lie where a party tortiously interferes with a contract terminable at will . . .
   [t]his follows because when a contract is terminable at will there is only an
   expectancy that the relationship will continue, and, in such a situation, a
   competitor has a privilege of interference to acquire the business for itself.”
   Bluesky, 985 F. Supp. 2d at 1367. The Court agrees with the Plaintiff that the
   privilege does not apply here, as the contract the Defendants allegedly
   interfered with between BBBC and Inter Miami was for a set term (See ECF No.
   42, at ¶ 65 (noting the Inter Miami agreement’s term extended through
   December 31, 2020)) and was not terminable at will, as evidenced by the
   negotiation of the Termination and Release Agreement, which the Plaintiff
   attached to its amended complaint. (ECF No. 42-7.)
           Consistent with the above, the Court denies the Defendants’ request to
   dismiss Count IV of the complaint.

            D. Count V, Deceptive and Unfair Trade Practices

          The Court next turns to the Defendants’ argument that the Plaintiff’s
   claim for deceptive and unfair trade practices under the Florida Deceptive and
   Unfair Trade Practices Act (“FDUTPA”) must be dismissed for failure to state a
   claim. The FDUTPA declares as unlawful any “[u]nfair methods of competition,
   unconscionable acts or practices, and unfair or deceptive acts or practices in
   the conduct of any trade or commerce . . . .” Fla. Sat. § 501.204. While the
   FDUTPA “does not define the terms unfair or deceptive acts, courts have held
   that a deceptive practice is one that is likely to mislead consumers, and an
   unfair practice is one that offends established public policy or is immoral,
   unethical, oppressive, unscrupulous or substantially injurious to consumers.”
   C&C Int’l. Computs. and Consultants, Inc. v. Dell Mktg. L.P., No. 11-60734-Civ,
   2011 WL 13217489, at *2 (S.D. Fla. Nov. 7, 2011) (Zloch, J.) (cleaned up). To
   establish a violation under the FDUTPA, a plaintiff must prove three elements:
   (1) a deceptive act or unfair practice; (2) causation; and (3) actual damages. Id.
   The Defendants argue that the Plaintiff’s FDUTPA claim must fail for two
   reasons: (1) the Plaintiff has failed to allege that the Defendants committed
Case 1:20-cv-24180-RNS Document 57 Entered on FLSD Docket 04/09/2021 Page 13 of 15




   deceptive acts or engaged in unfair practices; and (2) the Defendants state the
   Plaintiff cannot prove any actual damages.
          The Court disagrees with the Defendants that the Plaintiff has failed to
   assert a deceptive act or unfair practice by the Defendants. The complaint
   states that the Plaintiff and Inter Miami engaged into a local sponsorship
   agreement, which was to extend through December 31, 2020, pursuant to
   which the Plaintiff would sell its beer at Inter Miami’s stadium and that the two
   entities would jointly market BBBC beer. (ECF No. 42, at ¶¶ 64-65.) Prior to the
   dispute between Plaintiff and the Defendants, Inter Miami “represented in
   writing that ‘we are more than happy with the partnership, and we know that it
   will be a long lasting relationship with the benefits we have assembled in our
   contract.’” (Id. at ¶ 85.) Notwithstanding the apparently successful partnership
   between BBBC and Inter Miami (see, e.g., id. at ¶¶ 71-75), in March 2020,
   Inter Miami informed BBBC that an “issue” had arisen with the BBBC’s
   sponsorship with Inter Miami leading to the ultimate termination of the
   agreement between these parties. In their complaint, the Plaintiff states that
   Inter Miami informed BBBC that it could not perform under the agreement
   because of “complaints from Heineken USA or its . . . affiliates.” (Id. at ¶ 89.)
   Simultaneously, the “Head Brewer & Brewery Operations Manager” of
   Defendant La Tropical USA was allegedly bragging at Miami-area brewery
   gatherings that the Defendants were taking actions to “disrupt, scuttle, and
   destroy Biscayne Bay’s sponsorship with Inter Miami.” (Id. at ¶ 80.) Courts
   construe the FDUTPA extremely broadly. Ford Motor Co. v. Heralpin USA, Inc.,
   No. 15-23638-Civ, 2015 WL 13799959, at *4 (S.D. Fla. Dec. 15, 2015) (Scola,
   J.). The conduct the Plaintiff describes—albeit without the benefit of full
   discovery—is conduct potentially underlying deceptive and unfair business
   practices that are characteristic of FDUTPA claims. Id. This conduct is in
   addition to the allegations of unlawful conduct discussed above with regards to
   the Plaintiff’s claim for tortious interference. The Plaintiff has therefore
   adequately alleged a potentially deceptive or unfair business practice by the
   Defendants.
          Next, the Court turns to the Defendants’ second argument, that the
   Plaintiff fails to identify any damages under the FDUTPA. Actual damages
   under the FDUTPA “must directly flow from the alleged deceptive act or unfair
   practice.” Hennegan Co. v. Arriola, 855 F. Supp. 2d 1354, 1361 (S.D. Fla. 2012)
   (King, J.). The FDUTPA does not allow for recovery of nominal damages,
   speculative losses, “or compensation for subjective feelings of disappointment.”
   Id. The Plaintiff states its damages can be measured by “the loss of contract
   benefits and value under its sponsorship of Inter Miami alongside the
   diminution in the value of all its products.” (ECF No. 51, at 19.) The
Case 1:20-cv-24180-RNS Document 57 Entered on FLSD Docket 04/09/2021 Page 14 of 15




   Defendants state that these are “consequential damages” which cannot be
   recovered under FDUTPA. (ECF No. 53, at 12-13.) While the Court agrees with
   the Defendants that “the diminution in the value of all its products” may be
   consequential, the Plaintiff has adequately plead the existence of actual
   damages as the loss of contract benefits and other value arising from its
   sponsorship agreement with Inter Miami flow directly from the Defendants’
   alleged FDUTPA violation.
         The Court therefore denies the Defendants’ request that the Court
   dismiss the Plaintiff’s FDUTPA claim.

            E. Count VI, Common Law Unfair Competition

          The Defendants next argue that the Court should dismiss the Plaintiff’s
   claim for unfair competition. “Under Florida common law, unfair competition is
   an umbrella for all statutory and non-statutory causes of action arising out of
   business conduct which is contrary to honest practice in industrial or
   commercial matters . . . [f]or example, a party may claim unfair competition
   under a variety of theories, including trademark infringement, and tortious
   interference with business relations.” Taslidzic v. Luther, No. 18-80038-Civ,
   2018 WL 313449 (S.D. Fla. May 21, 2018) (Reinhart, Mag. J.) (before the
   Magistrate Judge for an order upon the consent of the parties). As the Court
   found above that the Plaintiff has adequately stated a claim for tortious
   interference and for deceptive and unfair trade practices, the Plaintiff’s claim
   for unfair competition is similarly sufficient to withstand dismissal at this
   stage. Id.
          The Court, therefore, also denies the Defendants’ request that the Court
   dismiss the Plaintiff’s claim for unfair competition.

            F. Federal Rule 8

         The Defendants’ final arguments are made pursuant to Federal Rule 8.
   The Defendants argue that the Plaintiff has “egregious[ly]” lumped the
   Defendants together in violation of Federal Rule 8’s pleading requirements and
   therefore fails to give each Defendant notice of the conduct it committed. (ECF
   No. 48, at 25-26.) Rule 8(a) requires “a short and plain statement of the claim
   showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Where a
   complaint alleges multiple defendants are liable for multiple claims, courts
   must determine whether the complaint gives adequate notice to each
   defendant. Pro Image Installers, Inc. v. Dillon, No. 3:08cv273/MCR/MD, 2009
   WL 112953, at *2 (N.D. Fla. Jan. 15, 2009). While such complaints alleged
   against multiple defendants are typically read as making the same allegation
Case 1:20-cv-24180-RNS Document 57 Entered on FLSD Docket 04/09/2021 Page 15 of 15




   against each defendant individually, the factual allegations must be enough to
   raise a right to relief above a speculative level. Id. Simply lumping all
   defendants together fails to satisfy Rule 8. Id.
          Upon review of the Plaintiff’s complaint, the Court does not agree that
   the complaint fails to give notice to the Defendants of the Plaintiff’s claims
   against them. The Plaintiff’s complaint alleges the Defendants caused injury to
   the Plaintiff and sufficiently states which counts of the complaint are alleged
   against which Defendants and which Defendants committed what conduct.
   Accordingly, the Court finds that dismissal pursuant to Rule 8 inappropriate
   and denies the Defendants’ request that the Court do so.

      4. Conclusion
         For the reasons stated above, the Court therefore denies the Defendants’
   motion to dismiss (ECF No. 48.) The Court also denies as moot the
   Defendants’ motion to stay merits discovery pending resolution of their motion
   to dismiss. (ECF No. 50.)


         Done and ordered, in Miami, Florida, on April 9, 2021.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
